DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020, has been entered.

Status of Claims
Claims 12-17 and 30 are amended.
Claims 1-11, 18-29, and 31-33 are withdrawn.
Claims 1-33 are pending.

Response to Remarks
Double Patenting
Applicant has filed a terminal disclaimer for the provisional non-statutory double patenting rejection between this application and copending U.S. App. No. 15/857,017.  Therefore, the provisional non-statutory double patenting rejection has been withdrawn.

35 U.S.C. § 112
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Specifically, Applicant contends that the claimed embodiments are directed towards a method to manage different rewards points from different stores using one united point, thereby simplifying how reward points can be tracked or managed (emphasis added).  Examiner respectfully disagrees because, as Applicant notes, the claimed embodiments use blockchains as ledgers to track or manage rewards points.  Further, the originally-filed specification, at ¶¶ 5-7, equates the distribution of rewards points with the distribution of fiat currency.  Therefore, Applicant’s contention that the rewards points are not analogous to fiat currency is unpersuasive.  Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant's arguments have been fully considered but the remarks regarding Carey not disclosing one of the recited anchoring conditions are not persuasive, as discussed in detail in the rejection below.  Briefly, however, Carey, at ¶ 40, discloses that the cross-link transactions do not get added to a blockchain until certain conditions, i.e., anchoring conditions, are satisfied.
Applicant’s remarks regarding other amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-17 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claims 12-17 and 30: Independent claims 12 and 30 recite “in response to satisfying an anchoring condition which is at least one of (i) a condition that a certain number of the specific hash value and the neighboring hash values are acquired or generated”.  However, there is insufficient antecedent basis for “the specific hash value” and “the neighboring hash values”.  Therefore, it is unclear to what is being referred.  Claims 13-17 are rejected by reason of their dependency from claim 12.

Per Claims 13 and 16-17: Claims 13 and 16-17 reference a step (b).  However, there is no previously recited step (b).  Therefore, it is unclear to which step is being referred in these claims.

Per Claim 15: Claim 15 references a step (a).  However, there is no previously recited step (a).  Therefore, it is unclear to which step is being referred in these claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-17 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 13-18 are directed towards a process and claim 31 is directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 12: Claim 12, as a whole, is directed towards the abstract idea of issuing and recording rewards points with data integrity using two ledgers.  In particular, the claim recites storing an exchange rate of rewards points in a first ledger, i.e., a first blockchain, and receiving a storage location of the exchange rate on the first ledger.  When a condition is satisfied, such as a certain amount of time has elapsed, the claim stores a hash value of the stored exchange rate in a second ledger, i.e., second blockchain, and receives a storage location of the hash value on the second ledger.  Then, the system receives a points issuance transaction from a united point service to a point distributor.  After verifying the issuance transaction, the system stores the issuance transaction on the first database and receives the location of the issuance transaction.  The system then stores a second data value in the second database based on satisfying a second condition.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing 
recording by a system managing server, a confirmation transaction on a first blockchain database, wherein the confirmation transaction includes an unique exchange rate XEA of a unit of a point A managed by a point distributor to that of the united point, and acquiring, by the system managing server, a first confirmation transaction ID which is a locator of the confirmation transaction on the first blockchain database; 
in response to satisfying an anchoring condition which is at least one of (i) a condition that a certain number of the specific hash value and the neighboring hash values are acquired or generated, (ii) a condition that a certain amount of time is elapsed, (iii) a condition that an block is created in the first blockchain database, and (iv) a condition that has at least one of characteristics of services, recording, by the system managing server, a first representative hash value on a second blockchain database, and acquiring, by the system managing server, a second confirmation transaction ID which is a locator of the first representative hash value on the second blockchain database, wherein the first representative hash value is calculated by using (i) a first specific hash value which is a hash value of the confirmation transaction and (ii) one or more neighboring hash values of the first specific hash value; 
acquiring, by the system managing server, an issuance transaction from a point managing server which manages the united point service, wherein the issuance transaction includes (i) a public key CPubA of the point distributor and (ii) a UPCA which is an issued amount of the united point of the point distributor
verifying, by the system managing server, the issuance transaction; 
in response to determining the issuance transaction as valid, recording, by the system managing server, the issuance transaction on the first blockchain database, and acquiring, by the system managing server, a first issuance transaction ID which is a locator of the issuance transaction on the first blockchain database, to thereby allow the point distributor to exchange the UPCA to the point A by using the exchange rate XEA recorded on the first blockchain database; and 
in response to the satisfying the anchoring condition, recording, by the system managing server, a second representative hash value on the second blockchain database and acquiring, by the system managing server, a second issuance transaction ID which is a locator of the second representative hash value on the second blockchain database, wherein the second representative hash value is calculated by using (i) a second specific hash value which is a hash value of the issuance transaction and (ii) one or more neighboring hash values of the second specific hash value.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the system managing server is a computer that serves as a tool to implement the abstract ideas.  Further, the recitation of a first and second blockchain databases generally links the use of the judicial exception to a particular technological environment, i.e., the 
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as discussed above, the additional element of the system managing server is a tool that implements the abstract ideas.  And the recitation of the first and second blockchain databases generally links the use of the judicial exception to a particular technological environment, i.e., the blockchain environment.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 12 is rejected as being directed towards patent ineligible subject matter.

Per Claim 30: Claim 30 recites abstract ideas similar to those discussed above in connection with claim 12.  Claim 30 recites the following additional element not recited in claim 13:
a processor

Accordingly, claim 31 is rejected as being directed towards patent ineligible subject matter.

Per Claims 13-17: Claims 13-17 have also been analyzed according to the 2019 PEG.  However, the subject matter of claims 13-17 also fail to recite patent eligible subject matter for the following reasons:
Claim 13 recites the abstract idea of recording additional data in the first and second ledgers.  Therefore, the claim recites additional Certain Methods of Organizing Human Activities.
Claim 14 recites the abstract idea of signing information.  Therefore, the claim recites additional Certain Methods of Organizing Human Activities.  While the claim recites digitally signing information, it is recited at a high level of generality that it has a sufficiently broad reasonable interpretation to amount to an instruction to apply the abstract idea of signing using a computer.
Claim 15 recites the abstract idea of verifying the issuance transaction using the signature and a key, which is a Certain Method of Organizing Human Activity and/or Mental Process.
Claim 16 recites the abstract idea of transmitting an indication that the issuance transaction is invalid, which is a Certain Method of Organizing Human Activity.  Further, this claim element recites a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that See MPEP 2111.04(II).
Claim 17 recites the additional element of transmitting the first issuance transaction ID to a point distributing server or the point managing server.  However, this is both insignificant extra-solution activity as it fails to recite meaningful limits on the claimed abstract ideas (see MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is transmitting data over a network (see MPEP 2106.05(d)(II)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12, 14-15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0165476 to Carey et al. in view of U.S. Patent Pub. No. 2018/0089641 to Chan et al., U.S. Patent Pub. No. 2012/0239465 to McInnes et al., and NPL Wikipedia - Merkle Trees (dated November 23, 2016) (hereinafter, “Merkle Trees”). 
Per Claim 12: Carey discloses:
A method for issuing a united point to provide a united point service, the method comprising: (see Carey at Abstract: Systems and methods for preventing vulnerabilities in a blockchain due to quiescence are disclosed including submitting a first crosslink transaction for addition to a first blockchain that includes cross-referencing information for a second crosslink transaction that corresponds to the first crosslink transaction and submitting the second crosslink transaction for addition to a second blockchain that includes cross-referencing information corresponding to the first crosslink transaction.)
recording, by a system managing server, a confirmation transaction (e.g., data block 102) on a first blockchain database (e.g., blockchain A), (see Carey at ¶ 24: With reference now to FIG. 3, any transactions 104 submitted to blockchain 100 are validated by a set of validator nodes 300 associated with blockchain 100. For example, transactions 104 may be transmitted to one or more of the validator nodes 300 and may be shared between the validator nodes 300 for validation and consensus. Each validator node 302 determines whether a transaction 104 is valid and whether the transaction 104 complies with the rules of the blockchain 100. The validator node 302 adds a plurality of the See also Carey at ¶ 30: With continued reference to FIG. 4, a pair of blockchains, e.g., blockchain A and blockchain B, are presented. In some aspects, blockchains A and B may be separate blockchains each having their own pool of transactions.)
in response to satisfying an anchoring condition which is at least one of (i) a condition that a certain number of the specific hash value and the neighboring hash values are acquired or generated, (ii) a condition that a certain amount of time is elapsed, (iii) a condition that an block is created in the first blockchain database, and (iv) a condition that has at least one of characteristics of services, recording, by the system managing server, a first representative hash value (e.g., crosslink transaction 420) on a second blockchain database (see blockchain B), (see Carey at ¶ 35: Crosslink transaction 420 may include, for example, an ID 422 to blockchain B, an ID 424 to blockchain A, a message digest 426 of a previous block of blockchain B, a message digest 428 of a previous block of blockchain A, and a transaction digest 430 of the crosslink transaction 420.  See also 
in response to the satisfying the anchoring condition, recording, by the system managing server, a second representative hash value on the second blockchain database (see Carey at ¶ 35: Crosslink transaction 420 may include, for example, an ID 422 to blockchain B, an ID 424 to blockchain A, a message digest 426 of a previous block of blockchain B, a message digest 428 of a previous block of blockchain A, and a transaction digest 430 of the crosslink transaction 420.)
However, Carey fails to disclose, but Chan, an analogous art of blockchain, discloses:
acquiring, by the system managing server, a first confirmation transaction ID (e.g., transaction number) which is a locator of the confirmation transaction on the first blockchain database; (Examiner’s Note: the claimed first confirmation transaction ID has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the first confirmation transaction ID.  However, for compact prosecution purposes, the following citation is provided: see Chan at ¶ 71: Each shadow account includes a current state (e.g., asset value) of the respective asset corresponding to that address and a respective record for each transaction affecting that account, including the transaction number, state change (e.g., amount of reduction or increase), source address and destination address.)
acquiring, by the system managing server, a second confirmation transaction ID (e.g., transaction number) which is a locator of the first representative hash value on the second blockchain database (Examiner’s Note: the claimed second confirmation transaction ID has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-see Chan at ¶ 71: Each shadow account includes a current state (e.g., asset value) of the respective asset corresponding to that address and a respective record for each transaction affecting that account, including the transaction number, state change (e.g., amount of reduction or increase), source address and destination address.)
acquiring, by the system managing server, an issuance transaction (e.g., transaction 202) from a [cryptocurrency] managing server which manages the [cryptocurrency] service, wherein the issuance transaction includes (i) a public key CPubA (e.g., user 108’s public key) of the [cryptocurrency] distributor and (ii) a UPCA which is an issued amount of the [cryptocurrency] of the [cryptocurrency] distributor; (Examiner’s Note: the claimed public key CPubA of the point distributor and a UPCA which is an issued amount of the united point of the point distributor have been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with these two pieces of data.  However, for compact prosecution purposes, the following citation is provided: see Chan at ¶ 64: Transaction 202 includes a cryptographic hash (e.g., hash 202A) of one or more prior transactions, and a public key of the recipient (e.g., public key 202B of user 110). The transaction data may also include a digital signature 202C of user 108 (the prior owner), which is applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the See also ¶ 62: In the first transaction (transaction 202) depicted in FIG. 2, user 108 transfers ownership of a portion of tracked assets (e.g., of some amount of a virtual currency or digital currency) to user 110.)
verifying, by the system managing server, the issuance transaction (see Chan at ¶ 94: At step 412, the peer processors process the updates and perform proof-of-work computations before transmitting a block of updates to the distributed electronic ledger. Step 412 can continue beyond the time of step 408, in which the DBMS responds to the query. The peer processors verify respective portions of the distributed electronic ledger describing each respective event or change.)
in response to determining the issuance transaction as valid, performing, by the system managing server, (i) a process of recording the issuance transaction on the first blockchain database, (ii) a process of updating a balance database BDB to include a deltaA which is a change of a balance caused by the issuance transaction, and (iii) a process of acquiring a first issuance transaction ID which is a locator of the issuance transaction on the first blockchain database (Examiner’s Note: the claimed first issuance transaction ID has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the first issuance transaction ID.  However, for compact prosecution purposes, the following citation is provided: see Chan at ¶ 94: At step See also ¶ 90: At step 402, the companion DBMS 101 computes the state of each asset affected by the updates. The DBMS 101 stores the updated state of each affected asset in the record corresponding to that asset.  See also ¶ 71: At step 302, the processor of the central authority 101 generates companion database 103. The companion DBMS processor 101 obtains a complete copy of the block chain ledger 309. Processor 101 traverses each record (e.g., transaction records) in the block chain 309 chronologically, beginning with the genesis block. Processor 101 creates a respective shadow account in the companion database 103 for each respective address referenced in a respective transaction in the block chain. Each shadow account includes a current state (e.g., asset value) of the respective asset corresponding to that address and a respective record for each transaction affecting that account, including the transaction number, state change (e.g., amount of reduction or increase), source address and destination address.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Chan in the Carey reference to use a separate database to track the assets recorded on a blockchain.  One of ordinary skill in the art would have been motivated to do so to reduce the time to approve a transaction.
However, the combination of Carey and Chan fails to disclose, but McInnes, an analogous art of converting rewards points, discloses:
wherein the confirmation transaction includes an unique exchange rate XEA (e.g., conversion factors) of a unit of a point A (e.g., first rewards program) managed by a point distributor to that of the united point (e.g., second rewards program) See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data other than storing it.  However, for compact prosecution purposes, the following citation is provided: see McInnes at ¶ 39: The next step, as represented by block 120, is determining a conversion factor configured for assisting conversion of the one or more rewards from the first rewards program to the second rewards program. In various embodiments, the conversion factors are predetermined either manually, automatically, or a combination of manual and automatic determination and then stored, such as in a table including listings of various conversion factors. In some embodiments, the conversion factors convert the rewards into standardized rewards, and in other embodiments, the conversion factors convert the rewards directly to rewards associated with other rewards programs. In various embodiments, determining the conversion factor(s) includes retrieving one or more conversion factors from a datastore housing a table as discussed above.)
thereby allow the point distributor to exchange the UPCA to the point A by using the exchange rate XEA recorded on the first blockchain database; (Examiner’s Note: this claim element has been considered and determined to recite a desired result of acquiring a first issuance transaction ID.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see McInnes at ¶ 40: The next step, as represented by block 130, is applying the conversion factor to the one or more rewards, thereby resulting in one or more converted rewards. For example, in some embodiments, applying the conversion factor includes multiplying the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of McInnes in the Carey system as modified by Chan.  One of ordinary skill in the art would have been motivated to do so to reduce fraud in the rewards point context.  Further, it would have been a simple substitution to replace the transaction data stored in the blocks as disclosed in Carey and Chan with the rewards points information disclosed in McInnes.
However, the combination of Carey, Chan, and McInnes fails to disclose, but Merkle Trees, an analogous art of blockchain operation, discloses:
wherein the first representative hash value is calculated by using (i) a first specific hash value which is a hash value of the confirmation transaction and (ii) one or more neighboring hash values of the first specific hash value; (see Merkle Trees at pp. 1-2: A hash tree is a tree of hashes in which the leaves are hashes of data blocks in, for instance, a file or set of files. Nodes further up in the tree are the hashes of their respective children. For example, in the picture hash 0 is the result of hashing the result of concatenating hash 0-0 and hash 0-1. That is, hash 0 = hash( hash 0-0 + hash 0-1) where + denotes concatenation.)
wherein the second representative hash value is calculated by using (i) a second specific hash value which is a hash value of the issuance transaction and (ii) one or more neighboring hash values of the second specific hash value. (see Merkle Trees at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carey to generate a Merkle tree based on the blocks of a given blockchain as disclosed using the techniques of Merkle Trees.  One of ordinary skill in the art would have been motivated to do so to efficiently and securely verify the content of either blockchain A or blockchain B.

Per Claim 30: Claim 30 discloses subject matter similar to that discussed above in connection with claim 12.  Claim 30 further recites, and Carey further discloses:
a processor (see Carey at ¶ 57: The components of computer system may include, but are not limited to, one or more processors or processing units 12, a system memory 16, and a bus 14 that couples various system components including system memory 16 to processor 12.)

Per Claim 14: The combination of Carey, Chan, McInnes, and Merkle Trees discloses the subject matter of claim 12, from which claim 14 depends.  However, the combination of Carey, McInnes, and Merkle Trees fails to disclose, but Chan discloses:
further comprising a step of signing at least one of (i) a unique nonce, (ii) the CPubA, (iii) a public key PubPS of the point managing server, and (iv) the UPCA, to acquire (v) a signature value, wherein the issuance transaction includes (i) to (v). (Examiner’s Note: the inclusion of (i) to (iv) in the issuance transaction has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with these data other than storing it.  However, for compact prosecution purposes, the following citation is provided: see Chan at ¶ 64: Transaction 202 includes a cryptographic hash (e.g., hash 202A) of one or more prior transactions, and a public key of the recipient (e.g., public key 202B of user 110). The transaction data may also include a digital signature 202C of user 108 (the prior owner), which is applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art. The presence of user 108's public key within transaction data included within the conventional block-chain ledger facilitates verification of user 108's digital signature 202C by client device 104 and/or peer systems 124, 128, 132.  See also FIG. 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Chan in the Carey system.  One of ordinary skill in the art would have been motivated to do so to increase the integrity of the data stored on the blockchains disclosed in Carey.  

Per Claim 15: 
wherein, at the step of (a), the system managing server verifies the issuance transaction by using the signature value and the PubPS, or their processed values. (see Chan at ¶ 64: The presence of user 108's public key within transaction data included within the conventional block-chain ledger facilitates verification of user 108's digital signature 202C by client device 104 and/or peer systems 124, 128, 132.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Mastering Bitcoin in the Carey system.  One of ordinary skill in the art would have been motivated to do so increase the integrity of the data stored on the blockchains disclosed in Carey.

Per Claim 16: The combination of Carey, Chan, McInnes, and Merkle Trees discloses the subject matter of claim 12, from which claim 16 depends.  However, the combination of Carey, McInnes, and Merkle Trees fails to disclose, but Chan discloses:
wherein, at the step of (b), the system managing server transmits, if the issuance transaction is determined as invalid, a response, representing that the issuance transaction is invalid, to at least one of the point distributing server and the point managing server. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04(II).  This claim element is contingent on the TrxA actually being invalid.  However, for compact prosecution purposes, the following citation is provided: see Chan at ¶ 79: At block 306, the companion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Chan in the Carey system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so to deny transactions when there are insufficient funds to complete the transaction.

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, Chan, McInnes, and Merkle Trees as applied to claim 12 above, and further in view of U.S. Patent Pub. No. 2018/0025435 to Karame et al.
Per Claim 13: The combination of Carey, Chan, McInnes, and Merkle Trees discloses the subject matter of claim 1, from which claim 13 depends.  Carey further discloses:
wherein, at the step of (b), the system managing server records the issuance transaction on a first blockchain database, and (see Carey at ¶ 24: With reference now to FIG. 3, any transactions 104 submitted to blockchain 100 are validated by a set of validator nodes 300 associated with blockchain 100. For example, transactions 104 may be transmitted to one or more of the validator nodes 300 and may be shared between the validator nodes 300 for validation and consensus. Each validator node 302 determines whether a transaction 104 is valid and whether the transaction 104 complies with the rules of the blockchain 100. The validator node 302 adds a plurality of the validated transactions 
However, the combination of Carey, Chan, McInnes, and Merkle Trees fails to disclose, but Karame, an analogous art of blockchain, discloses:
records what has been recorded on the first blockchain database on a second blockchain database. (see Karame at ¶ 25: The central bank CB mainchain verifies payment requests validity and adds approved transactions to the CB ledger. The mainchain also provides the finality proof of approved transactions to the nodes in the sidechains, which then reach consensus on their ledger. The different nodes are represented in FIG. 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Karame in the Carey system.  One of ordinary skill in the art would have been motivated to do so to have a backup ledger in case the first blockchain is corrupted thereby improving on the data management.

Per Claim 17: The combination of Carey, Chan, McInnes, Merkle Trees, and Karame discloses the subject matter of claim 13, from which claim 17 depends.  However, the combination of Carey, McInnes, Merkle Trees, and Karame fails to disclose, but Chan discloses:
 after the step of (b), further comprising a step of: (c) the system managing server transmitting, if the issuance transaction is recorded, a response including the issuance transaction ID to at least one of the point distributing server and the point managing server. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04(II).  This claim element is contingent on the TrxA actually being recorded.  However, for compact prosecution purposes, the following citation is provided: see Chan at ¶ 63: Client device 104 obtains the current block-chain ledger and processes the block-chain ledger to determine that a prior owner (user 108 in this example) transferred ownership of a portion of the tracked assets to user 110 in transaction 202.)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,826,685 discloses one or more systems implement a plurality of blockchains to track event data. The plurality of blockchains are arranged in tiered form, and the content and/or integrity of blockchains in higher tiers depends on, or at least derives from, the content and/or integrity of the blockchains in lower tiers. Depending on the specific structure and implementation, assurances, verifications, and the like may be provided for services and other resources using such blockchains in a repeatable manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685        

/STEVEN S KIM/Primary Examiner, Art Unit 3685